Title: To George Washington from Rufus Putnam, 3 April 1783
From: Putnam, Rufus,Paterson, John
To: Washington, George


                        
                            Sir,
                            Cantonment, New Windsor April 3d 1783
                        
                        It appears by representations made to us, that when the honorable the Secretary at War was in camp the last
                            fall, and lately in this Cantonment, that he gave encouragement to those interested, that the Lieutenant Colonel
                            Commandants of Regts in the line of Massachusetts should receive Colonels commissions & the eldest Majors be
                            advanced to Lieutenant Colonels, so far as the vacancies admitted. A conviction of the propriety of this step, as well as
                            the solicitations of the gentlemen concerned, prevails on us to request that your Excellency would be pleased to exert
                            your influence with Congress, and the Secretary at War, that the gentlemen of this description may have their desires
                            complyed with, as soon as convenient.
                        It is presumed that a multiplicity of engagements, &c. has effaced the rememberance of this measure
                            from the memory of general Lincoln, or unquestionably it would have been effected ere this.
                        We have no doubt that if your Excellency sees the propriety and reasonableness of this request, but that it
                            will be speedily accomplished; and we are with profound and respectful Sentiments of esteem and respect, your Excellency’s
                            devoted, and most obedient humble servants
                        
                            John Paterson B. Genl
                            R. Putnam B. Genl
                        
                    